DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Status of Claims
Claims 49 and 63 have been amended.  Claims 88-91 are newly added.  Claims 49, 51-63, 65-76, 86-91 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome, in view of Applicant’s arguments, in particular on page 9 of the Response regarding Beaumont’s teaching of the half-life of Gd-DTPA and the necessary time for image acquisition.  New grounds for rejection are set forth herein in view of further consideration of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-55, 57, 58, 63-69, 71, 72, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Tournier (US 2002/0168321) in view of Bjornerud et al. (US 2002/0151787).
Tournier teaches providing administrable dual MRI contrast enhancing compositions containing as key components, at least (a) one positive paramagnetic metal chelate contrast agent and at least (b) one negative ferromagnetic or superparamagnetic contrast agent. These compositions distinguish the prior art by the properties of the said components toward the cell membrane barrier. Actually, either one of (a) and (b) predominantly internalizes tissue, whereas the remaining one is predominantly retained in the circulation, this being for a time sufficient to provide sharp MRI images of the circulation in said tissue. Typically, either one of (a) and (b) is predominantly intra-vascular while the other one is predominantly extra-vascular or is rapidly removed from the circulation by macrophages. Then, after removal from circulation it internalizes neighboring tissue. The transfer from vessels to tissues is effected by RES mediated phagocytosis. Alternatively, an extra-vascular compound may cross the vessel walls and distribute randomly extracellularly (paragraph 0023).  
Another object of the invention is to provide a dual blood pool contrast medium comprising a positive MRI contrast agent (a) mainly shortening the T1 relaxation response and a negative contrast agent (b) mainly shortening the T2 relaxation response, both relaxation effects of (a) and (b) being controllable at will.  
The negative contrast agent may comprise iron oxide particles (paragraph 0052).  The positive contrast agent may be gadolinium DTPA, BOPTA, DOTA, etc. (paragraph 0055); the composition comprises an aqueous carrier (paragraph 0056).  
See also claims 1-5, directed to an injectable MRI dual component contrast medium for imaging blood vessels in organs, comprising as a dispersion in a physiologically acceptable carrier liquid (a) a positive contrast agent component acting on the T1 proton relaxation factor, and (b) a negative contrast agent component acting on the T2 proton relaxation factor, characterized in that one of said components is predominantly an intravascular blood pool contrast agent remaining in the blood vessels for a period of time, while the other one is rapidly removed from the blood thus increasing the contrast between blood and tissue.  The predominantly intravascular contrast component (a) is a blood remnant paramagnetic metal chelate compound, and the other contrast component (b) comprises submicronic magnetic particles readily and controllably taken up by the RES.  In claim 5, the negative contrast component (b) is remnant in the blood, while the positive component (a) readily leaves to penetrate into the surroundings.	
An MRI method for improved visualization of the circulation against its surroundings in organs of live subjects, comprising administering to said subjects a dual contrast composition according to claim 1, and MRI monitoring at intervals the organs of interest, whereby enhanced contrast between the circulation and the surroundings is obtained (claim 24 and Examples).
Tournier does not specifically recite wherein diffusion of the T1-reducing contrast agent across the luminal surface of the body cavity is indicative of permeability of the body cavity associated with pathologic breakdown of one or more layers of the body cavity.
Bjornerud teaches a method of contrast-enhanced MR imaging to detect abnormal microvasculature, administering a superparamagnetic iron oxide blood pool magnetic resonance imaging contrast agent into the vasculature of a human or vascularized non-human body, generating T1- and/or T2 and T2*-weighted magnetic resonance images of at least part of the said body into which said agent distributes (abstract).  
SPIO blood pool MR contrast agents… are retained within the vasculature until eliminated through the Kupffer cells in the liver and may retain a prolonged contrast effect in the blood for a period of hours. We have now found that such SPIO blood pool MR contrast agents may be used to detect capillary capillary abnormalities, including those occurring in tumors and inflammatory diseases (paragraph 0003-4).  By a blood pool MR agent it is meant that the contrast agent remains within the vasculature and does not equilibrate within the ECF as a whole, i.e. unlike the small water-soluble gadolinium chelate ECF agents it does not extravasate except here vascular wall integrity is compromised, i.e. where vessel wall permeability is increased, e.g. where the vessels are "leaky" (paragraph 0021).
Besides tumors, inflammatory and related diseases (such as atherosclerosis and rheumatoid arthritis) may compromise blood vessel wall permeability and regions of signal hyperintensity not associated with tumors may derive from such conditions. Likewise the technique may be used for therapeutic monitoring of rheumatoid disease, transplant rejection, ischemia, endometriosis etc (paragraph 0023).
Regions of abnormal blood vessel wall permeability may be emphasised in the T1-weighted images by subtracting equivalent non-contrast enhanced images. Likewise, regions of increased capillarization may be distinguished from regions of leaky blood vessels by subtraction of post contrast images, preferably one being after at least 45 minutes and the other being a first pass image (paragraph 0025).
Administration into the vasculature of a patient, who is receiving angiogenesis inhibiting drug treatment for a tumor, of a SPIO blood pool MR contrast agent, and generating a T1-weighted MR image of said tumor and detecting regions of hyperintensity in said image attributable to increased capillary wall permeability (e.g. due to angiogenesis) at said tumor is taught, said method preferably being repeated at intervals (e.g. of days or weeks) whereby to monitor changes in the extent of said regions of hyperintensity. This method may be used in screening of drugs for angiogenesis inhibiting properties, or for tumor staging or treatment planning. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a composition comprising a T1 and T2-reducing contrast agent for indicating permeability of a body cavity, such as a blood vessel, when the teaching of Tourier is taken in view of Bjornerud.  One would have been motivated to do so, with a reasonable expectation of success, because Tournier teaches that his composition, in which an intravascular blood pool contrast agent remains in the blood vessels for a period of time, while the other one is rapidly removed from the blood thus increasing the contrast between blood and tissue, is useful for MRI imaging of circulation and surrounding tissues.  With regard to the limitation wherein “diffusion of the T1-reducing contrast agent across the luminal surface of the body cavity is indicative of permeability of the body cavity associated with pathologic breakdown of one or more layers of the body cavity,” one would have been motivated to provide the composition comprising iron oxide particles and a gadolium chelate for visualization of permeability of blood vessels, with a reasonable expectation of success, because Bjornerud teaches that iron oxide blood pool contrast agents may be used to detect capillary capillary abnormalities, including those occurring in tumors and inflammatory diseases, including detection of regions of abnormal vessel permeability.
With regard to the limitation wherein permeability of the body cavity associated with pathologic breakdown of one or more layers of the body cavity, it is noted that Bjornerud teaches that leaky vessels are associated with tumors, inflammatory and related diseases, such as atherosclerosis and rheumatoid arthritis, …transplant rejection, ischemia, endometriosis etc (paragraph 0023), which are consistent with conditions set forth in the instant specification at published paragraph defined to be associated with pathologic breakdown of the inner layers of arterial walls including inflammation, cancer, etc.  Accordingly, the permeable, leaky vessels associated with the same conditions are considered to be within the scope of being associated with pathologic breakdown of one or more layers of the body cavity.
Regarding claim 83, imaging at 5 minutes is performed (Table 1).
With regard to claims 86 and 87, Tournier teaches that blood vessels appear black when using a remnant blood pool contrast agent (T2) and fugitive positive contrast agent (T1) (paragraph 0089), which is considered to encompass the instant limitation wherein the effect of the T1-reducing contrast agent is masked by the T2 contrast agent.

Claims 49-58, 63-72, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Tournier (US 2002/0168321) in view of Bjornerud et al. (US 2002/0151787), in further view of Unger (Magn. Res. Imaging, 1989, 7(4), p. 417-23).
The rejection over Tournier in view of Bjornerud is applied as above.
With regard to claim 56, Tournier and Bjornerud do not teach encapsulation of Gd-DTPA contrast agent in liposomes.
Unger teaches that liposomes entrapping gadolinium-DTPA (Gd-DTPA) were synthesized from 60 mole percent egg phosphatidylcholine (EPC) and 40 mole percent cholesterol or EPC alone entrapping Gd-DTPA in diameters of 100 and 200 nm. Rats bearing Morris hepatoma in their flanks were imaged by MR pre- and post-contrast with free Gd-DTPA and liposomal Gd-DTPA for up to four hours after IV contrast. Comparison of images after free and liposomal Gd-DTPA showed dramatic differences in tumor and organ enhancement. Liposomal Gd-DTPA enhancement of tumor corresponded more closely to histologically proven vascularized portions of tumor than free Gd-DTPA. Hepatic enhancement was greater with liposomal than free Gd-DTPA and time course of liver, kidney and tumor enhancement was prolonged. The 100-nm EPC Gd-DTPA liposomes caused the greatest enhancement. Gd-DTPA liposomes may be useful as liver and blood pool contrast agents. By varying lipid composition and vesicle size, patterns of enhancement may be selectively modified (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gadolinium contrast agent in liposomes in the methods of Tourier and Bjornerud when the teachings of Tournier and Bjornerud are taken in view of Unger.  One would have been motivated to provide Gd-DTPA in liposomes, with a reasonable expectation of success, because Unger teaches that hepatic enhancement is greater with liposomal than free Gd-DTPA, and time course of liver, kidney and tumor enhancement is prolonged.

Claim(s) 49-55, 57-59, 63-69, 71-73, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Tournier (US 2002/0168321) in view of Bjornerud et al. (US 2002/0151787), in further view of Nishigaki (US 2009/0130022).
The rejection over Tournier in view of Bjornerud is applied as above.
With regard to claim 59, Tournier does not teach encapsulation of iron oxide contrast agent in liposomes.
Nishigaki teaches a liposome containing a phosphatidylcholine and a phosphatidylserine in combination as membrane components at a phosphatidylcholine:phosphatidylserine molar ratio of 3:1 to 1:2, and said liposome containing superparamagnetic particles having a mean particle size not less than 1 nm and not more than 50 nm. A means for selectively accumulating an MRI contrast medium in a lesion of a vascular disease caused by abnormal proliferation of vascular smooth muscle cells such as arteriosclerosis and restenosis after PTCA is provided.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the iron oxide in liposomes in the methods of Tournier and Bjornerud are taken in view of Nishigaki.  One would have been motivated to provide iron oxide in liposomes, with a reasonable expectation of success, because Nishigaki teaches that iron oxide nanoparticles encapsulated in liposomes allows for selective accumulation in a lesion of a vascular disease caused by abnormal proliferation of vascular smooth muscle cells where macrophages localize is selected from the group consisting of tissues of liver, spleen, air vesicle, lymph node, lymph vessel, and renal epithelium (claim 10).  Macrophages localize in lesions such as tumor (claim 11).

Claim(s) 49-55, 57, 58, 60-69, 71, 72, 74-76, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Tournier (US 2002/0168321) in view of Bjornerud et al. (US 2002/0151787), in further view of Avcu et al. (Br. J. Radiol., 2011, 84(1006), p. 875-882).
The rejection over Tournier in view of Bjornerud is applied as above. 
With regard to claims 60-62, Tournier and Bjornerud do not specifically teach imaging of the bladder, e.g. in patients having interstitial cystitis or bladder pain syndrome.
Avcu teaches investigation of the role of diffusion-weighted MRI (DWI) in the diagnosis of urinary bladder (UB) tumours by means of measuring apparent diffusion coefficient (ADC) values. Methods: A total of 83 people aged between 18 and 86 years were included in the study: 63 patients with UB pathology (46 malignant, 17 benign) constituted the case group; 20 individuals without any UB pathology constituted the control group. DWI was applied to all individuals. The ADC values were measured based on the tissue of the UB mass entities and normal UB wall in the control group. Results: The mean ADC value in the UB carcinoma group was significantly lower than that in the control group: 1.0684 ¡ 0.26 6 1023 mm2 s –1 and 2.010 ¡ 0.11 6 1023 mm2 s –1, respectively (p,0.01). There was a significant difference among the mean ADC values of different grades of malignant tumours, corresponding to 0.9185 ¡ 0.20 mm2 s –1 and 1.281 ¡ 0.18 mm2 s –1 in high-grade and low-grade malignant UB carcinomas, respectively (p,0.01). The ADC value in the carcinoma group was significantly lower than that in the benign lesion group: 1.0684 ¡ 0.26 6 1023 mm2 s –1 and 1.803 ¡ 0.19 6 1023 mm2 s –1, respectively (p,0.01). All 46 malignant lesions displayed a restriction in diffusion; 4 of the 17 benign lesions displayed a mild restriction in diffusion. The sensitivity, specificity and accuracy of DWI in the diagnosis of malignant UB lesions was 100%, 76.5% and 93.65%, respectively.  In conclusion, DWI can be beneficial in the differentiation of benign and malignant UB lesions, as well as of high-grade and low-grade UB carcinomas, using quantitative ADC measurements.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tournier to include imaging the urinary bladder when the teachings of Tournier and Bjoernerud are taken in view of Avcu in order to expand upon the sites available for MRI imaging and diagnosis.  For example, Tournier teaches visualization in tissue or organ MRI can be enhanced by administration of tissue-specific positive and negative contrast agents, or body duct-specific positive and negative contrast agents.  One would have had a reasonable expectation of success in imaging bladder because Avcu shows MRI imaging is for detection of bladder lesions.  With regard to claim 19, it is noted that Avcu discloses that 3 patients had eosinophilic cystitis and 2 had polypoid cystitis (cystitis is inflammation), as such it would have been obvious to image patients having cystitis/bladder pain.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618